Citation Nr: 0730585	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pleuritis, residuals 
of abscess, residuals of a left lower lobectomy with 
resection of the left VI rib, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1947 to August 
1947 and from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 30 percent rating for pleuritis, residuals of abscess, 
residuals of a left lower lobectomy with resection of the 
left VI rib.  In February 2007, the Board remanded this claim 
for additional development.      


FINDING OF FACT

The veteran's pleuritis, residuals of abscess, residuals of a 
left lower lobectomy with resection of the left VI rib, is 
manifested by a pre-bronchodilator FEV-1 of 69 percent 
predicted, a post-bronchodilator FEV-1 of 64 percent 
predicted, an FEV-1/FVC of 55 percent, and a DLCO (SB) of 69 
percent predicted.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not greater, for 
pleuritis, residuals of abscess, residuals of a left lower 
lobectomy with resection of the left VI rib, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6844 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).    

The veteran is currently in receipt of a 30 percent rating 
for his disability under DC 6844, which applies to post-
surgical residuals of lobectomy.    

Diagnostic Code 6844 is rated under the General Rating 
Formula for Restrictive Lung Disease.  Under DC 6844, a 30 
percent rating is assigned for post-surgical residual with 
FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is assigned for post-surgical residual with 
FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 
percent; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for post-surgical residual with FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; DLCO (SB) less 
than 40 percent predicted; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); cor pulmonale (heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
Echo or cardiac catheterization); episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, DC 6844.  

VA treatment records dated from November 2002 to September 
2006 show that the veteran received periodic treatment for 
his pleuritis, residuals of abscess, residuals of a left 
lower lobectomy with resection of the left VI rib.  He had 
dyspnea on exertion and reported being able to walk a block 
and a half without stopping or resting.  He occasionally 
suffered from a cough that was productive of whitish sputum.

A September 2003 pulmonary function test showed a forced 
expiratory volume in one second (FEV-1) of 56 percent 
predicted and a ratio of FEV-1 to forced vital capacity (FEV-
1/FVC) of 61 percent.  The veteran's FEV-1 was improved to 62 
percent predicted with the use of bronchodilators.  The 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) was 51 percent predicted.  A 
March 2006 pulmonary function test showed an FEV-1 of 63 
percent predicted and a FEV-1/FVC of 54 percent.  The DLCO 
(SB) was 77 percent predicted.       

In an August 2003 private medical report, the veteran 
complained of becoming more and more dyspneic on exertion .  
He reported being easily fatigued, weak, and short of breath.  
He did not cough or bring up any sputum.  The physician noted 
that he thought the veteran might be 30 percent disabled.  
Examination revealed regular cardiac rhythm and no murmurs.  
The veteran appeared to be truly short of breath.  A 
pulmonary function test showed a FEV-1 of 48 percent 
predicted and a FEV-1/FVC of 65 percent.  The DLCO (SB) was 
72 percent predicted.  The diagnostic impression was moderate 
obstructive impairment with an obstructive flow volume loop.  

On VA examination in August 2003, the veteran was in no acute 
distress but looked chronically ill.  He got short of breath 
easily on mild exertion or even while talking.  He reported 
never having used oxygen for treatment.  Examination revealed 
that breath sounds were decreased on the left side in 
comparison with the right side and mostly at its base.  A 
chest x-ray showed chronic stable changes.  A pulmonary 
function test showed a FEV-1 (pre-bronchodilator) of 56 
percent predicted and a FEV-1/FVC of 61 percent.  The 
examiner noted that these figures were compatible with a mild 
obstructive ventilatory defect.  The DLCO (SB) had decreased 
from 69 percent predicted to 51 percent predicted.  

On VA examination in March 2007, the veteran showed signs of 
dyspnea on moderate exertion, but there was no cough.  A 
chest x-ray revealed no change or new infiltrates or 
effusions.  The veteran's pulmonary function test showed a 
FEV-1 (pre-bronchodilator) of 69 percent predicted and a FEV-
1/FVC of 55 percent.  The FEV-1 was 64 percent predicted 
post-bronchodilator.  The DLCO (SB) was 69 percent predicted.  
The examiner found moderate obstructive ventilatory defect 
which was not improved with bronchodilators and mildly 
impaired gas transfer.  He stated that a clinical response to 
bronchodilators might be seen in the absence of spirometric 
improvement.     

Based upon the above findings, the Board finds that the 
veteran's disability meets the criteria for a 60 percent 
disability rating, but does not meet the criteria for any 
higher rating.  The veteran's most recent pulmonary function 
test shows a pre-bronchodilator FEV-1 of 69 percent 
predicted, a post-bronchodilator FEV-1 of 64 percent 
predicted, an FEV-1/FVC of 55 percent, and a DLCO (SB) of 69 
percent predicted.  A September 2003 pulmonary function test 
showed DLCO (SB) of 51 percent predicted.   An August 2003 
private pulmonary function test showed a FEV-1 of 48 percent 
predicted.  An August 2003 VA examination found DLCO (SB) had 
decreased from 69 percent predicted to 51 percent predicted.  
Several of these findings are in the 40 to 55 percent of 
predicted range and therefore warrant a 60 percent rating.  

However, the Board finds that a 100 percent rating is not 
warranted because the evidence does not show FEV-1 less than 
40 percent predicted; FEV-1/FVC less than 40 percent; DLCO 
(SB) less than 40 percent predicted; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (heart 
failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by Echo or cardiac catheterization); any 
episodes of acute respiratory failure, or; that the veteran 
requires outpatient oxygen therapy.

Accordingly, the Board finds that the evidence supports the 
award of a rating of 60 percent, but not greater for 
pleuritis, residuals of abscess, residuals of a left lower 
lobectomy with resection of the left VI rib, under DC 6844.  
The benefit-of-the-doubt rule has been considered in regard 
to this claim and does not apply to the claim for a rating 
greater than 60 percent.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and March 
2006; a rating decision in January 2004; and a statement of 
the case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

An increased rating of 60 percent, but not greater, for 
pleuritis, residuals of abscess, residuals of a left lower 
lobectomy with resection of the left VI rib, is granted, 
subject to the laws and benefits governing the disbursement 
of monetary benefits.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


